STOCK PURCHASE AGREEMENT AMONG OMNIRELIANT HOLDINGS, INC. ABAZIAS.COM, INC. AND ABAZIAS, INC. Dated December 3, 2008 -1- TABLE OF CONTENTS Section Page ARTICLE I SALE AND PURCHASE OF SHARES 1.1Sale and Purchase of Shares 5 ARTICLE II PURCHASE PRICE AND PAYMENT 2.1Amount of Purchase Price 5 2.2Payment of Purchase Price 5 ARTICLE III CLOSING AND TERMINATION 3.1Closing Date 6 3.2Termination of Agreement 6 3.3Procedure Upon Termination 7 3.4Effect of Termination 7 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE SELLER 4.1Organization and Good Standing 7 4.2Authority 8 4.3Capital Stock 8 4.4Basic Corporate Records 9 4.5Minute Books 9 4.6Subsidiaries, Parents, and Affiliates 9 4.7Consents 10 4.8SEC Documents; Finacial Statements 10 4.9Statements; Joint Proxy Statement Prospectus 11 4.10Records and Books of Account 11 4.11 Absence of Undisclosed Liabilities 11 4.12 Taxes 12 4.13Account Receivable 14 4.14Inventory 14 4.15 Machinery and Equipment 14 4.16 Real Property Matters 14 4.17 Leases 14 4.18 Patents, Software, Trademarks, Etc 15 4.19 Insurance Policies 15 4.20 Banking and Personnel Lists 16 4.21 Lists of Contracts, Etc 16 4.22 Compliance with the Law 18 4.23Litigation, Pending Labor Disputes 18 4.24 Absence of Certain Changes or Events 18 4.25 Product Warranties and Product Liabilities 20 -2- 4.26 Assets 20 4.27 Absence of Certain Commercial Practices 20 4.28 Licenses, Permits, Consents and Approvals 20 4.29 Environmental Matters 21 4.30 Broker 21 4.31 Related Party Transactions 21 4.32 Patriot Act 21 4.33 Disclosure 22 ARTICLE V REPRESENTATIONS AND WARRANTIES OF PURCHASER 5.1Organization and Good Standing 22 5.2Authority 22 5.3Conflicts; Consents of Third Parties 22 5.4SEC Documents; Financial Statements 23 5.5Statements; Joint Proxy Statement/Prospectus 24 5.6 Litigation 24 5.7 Investment Intention 24 5.8Broker 24 5.9Patriot Act 24 5.10 Due Authorization of Purchaser Preferred Stock 25 ARTICLE VI COVENANTS 6.1Covenants 25 6.2Access to Information 26 6.3Conduct of the Business Pending the Closing 27 6.4 Consents 29 6.5Other Actions 29 6.6No Solicitation; Alternate Transaction 29 6.7Publicity 30 6.8Use of Name 30 6.9Employment Agreements 30 6.10 Non-Competition 30 6.11 Additional Funding 31 ARTICLE VII CONDITIONS TO CLOSING 7.1Conditions Precedent to Obligations of Purchaser 31 7.2ConditionsPrecedent to Obligations of the Seller 32 ARTICLE VIII DOCUMENTS TO BE DELIVERED 8.1Documents to be Delivered by the Seller 33 8.2Documents to be Delivered by the Purchaser 34 ARTICLE IX INDEMNIFICATION 9.1Indemnification 34 9.2Limitations on Indemnification for Breaches of Representations and Warranties 35 -3- 9.3Indemnification Procedures 35 ARTICLE X MISCELLANEOUS 10.1 Payment of Sales, Use or Similar Taxes 36 10.2 Survival of Representations and Warranties 36 10.3 Expenses 36 10.4 Further Assurances 37 10.5 Submission to Jurisdiction; Consent to Service of Process 37 10.6 Entire Agreement; Amendments and Waivers 37 10.7 Governing Law 37 10.8 Table of Contents and Headings 37 10.9 Notices 38 10.10 Severability 38 10.11 Binding Effect; Assignment 39 -4- STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT is made as of December 3, 2008 (the “Agreement”), among OMNIRELIANT HOLDINGS, INC., a corporation existing under the laws of Nevada (the “Purchaser”), ABAZIAS.COM, Inc., a Nevada corporation (the “Company”), and ABAZIAS, INC., a Nevada corporation (the “Seller”). W I T N E S S E T H: WHEREAS, the Seller is the Parent, as defined below, of the Company and owns one thousand (1000) shares of common stock, $0.001 par value per share (the “Shares”), of the Company, which Shares constitute all of the issued and outstanding shares of capital stock of the Company; and WHEREAS, Seller desires to sell to Purchaser, and the Purchaser desires to purchase from Seller, the Shares for the purchase price and upon the terms and conditions hereinafter set forth; NOW, THEREFORE, in consideration of the premises and the mutual covenants and agreements hereinafter contained, the parties hereby agree as follows: ARTICLE I SALE AND
